Order filed July 26, 2016.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00299-CV
                                 ___________
WOODY K. LESIKAR AS EXECUTOR OF THE ESTATE OF WOODROW
    V. LESIKAR AND WOODY K. LESIKAR AS TRUSTEE OF THE
 WOODROW V. LESIKAR FAMILY TRUST AND WOODY K. LESIKAR
AS TRUSTEE OF THE WOODY K. LESIKAR SPECIAL TRUST, Appellant
                                        V.
 CAROLYN ANN LESIKAR MOON, INDIVIDUALLY AND AS TRUSTEE
 OF THE CAROLYN ANN LESIKAR MOON SPECIAL TRUST, Appellee


                    On Appeal from the 149th District Court
                            Brazoria County, Texas
                       Trial Court Cause No. 320200149


                                    ORDER
      No reporter’s record has been filed in this case. The two court reporters
involved in this case, Stacy Thomas and Robin Rios, informed this court that
appellant had not made arrangements for payment for the reporter’s record. On May
6, 2016, and June 29, 2016, the clerk of this court notified appellant that we would
consider and decide those issues that do not require a reporter’s record unless
appellant, within 15 days of notice, provided this court with proof of payment for
the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal by August 25,
2016. If appellant fails to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM